Citation Nr: 1041702	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-34 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability (characterized as a mental disorder).

2.  Entitlement to service connection for an acquired psychiatric 
disability.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board observes that, in a February 2001 rating decision, the 
RO denied the Veteran's claim of service connection for an 
acquired psychiatric disability (characterized as a mental 
disorder).  The Veteran did not appeal this decision, and it 
became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for an 
acquired psychiatric disability (characterized as a mental 
disorder) is as stated on the title page.  Regardless of the RO's 
actions, the Board must make its own determination as to whether 
new and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, new and material evidence has been 
received sufficient to reopen the previously denied claim of 
service connection for an acquired psychiatric disability 
(characterized as a mental disorder).  The issues of entitlement 
to service connection for an acquired psychiatric disability 
(characterized as a mental disorder), a back disorder, and for 
hepatitis C are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed February 2001 decision, the RO denied 
entitlement to service connection for a mental disorder.  

2.  The evidence added to the record since February 2001, when 
viewed in context of the entire record, relates to unestablished 
facts necessary to substantiate the claim of service connection 
for an acquired psychiatric disability (characterized as a mental 
disorder).


CONCLUSIONS OF LAW

1.  A February 2001 rating decision denying service connection 
for a mental disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2010).

2.  New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disability (characterized as a mental disorder).  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the Veteran of information and evidence necessary 
to substantiate the claim and redefined its duty to assist her in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  Given the favorable disposition of the action here, 
which is not prejudicial to the Veteran, the Board need not 
assess VA's compliance with the VCAA in the context of the issue 
of whether new and material evidence has been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disability (characterized as a mental disorder).  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

When a rating decision by an RO goes unappealed, that decision 
become final unless new and material evidence is submitted in 
connection with an application to reopen the previously decided 
claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a Veteran 
seeks to reopen a claim based on new evidence, VA must first 
determine whether the additional evidence is "new" and 
"material."  Smith v. West, 12 Vet. App. 312 (1999).

If VA determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the merits 
of the Veteran's claim in light of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  When making determinations as to 
whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).

The RO initially denied service connection for a "mental 
disorder" in June 2000.   That decision subsequently was 
modified by a rating decision of February 2001.  The appellant 
was informed of the decision and of his right to appeal, but did 
not submit a timely notice of disagreement.  Accordingly, the 
February 2001 rating decision is final.

In the February 2001 rating decision, the RO denied the Veteran's 
claim of service connection for a mental disorder due to no 
evidence of a current disability.  At that time, the record 
included service records showing no diagnosis or treatment for a 
mental disorder.  Personnel records, however, indicated that the 
Veteran was discharged honorably in January 1981 due to 
manifestations of "personality disorders and antisocial 
behavior."  The record also included the Veteran's April 2000 
original claim of entitlement to service connection for "mental 
disorders," which he indicated began in April l980, and an 
electronic VA health summary showing no data regarding current 
disabilities.  In summary, at the time of the prior final denial 
in February 2001, the record included the Veteran's service 
treatment records and medical evidence showing no evidence of a 
current mental disability which could be attributed to active 
service.  Thus, the claim was denied.

In October 2005, the Veteran submitted an application to reopen 
his claim.  Evidence associated with the claims file since that 
time includes medical records from the Texas Department of 
Criminal Justice showing treatment for various mental disorders 
while incarcerated.  The Board recognizes that many of these 
records indicate that the Veteran suffers from some personality 
disorder, including bipolar disorder.  At least some of these 
records indicate only a nonspecific "mental disorder," 
including records from May 1995.

As the Veteran's claim was denied previously for a lack of 
evidence showing a mental disability, any such evidence now of 
record must be found to relate to an unestablished fact necessary 
to substantiate the claim.  The Board finds that such evidence 
has been presented.  Thus, the criteria for new and material 
evidence as set forth under 38 C.F.R. § 3.156(a) have been met 
with respect to this claim.  The Board finds that new and 
material evidence has been submitted to reopen the previously 
denied claim of service connection for a mental disorder.


ORDER

As new and material evidence has been received, the previously 
denied claim of service connection for an acquired psychiatric 
disability (characterized as a mental disorder) is reopened; to 
this extent only, the appeal is granted.




REMAND

The Board has found that new and material evidence has been 
received sufficient to reopen the Veteran's previously denied 
claim of service connection for an acquired psychiatric 
disability (characterized as a mental disorder).  The Veteran 
also has contended that he incurred a back disorder and hepatitis 
C during active service.  The Board concludes that additional 
development is necessary prior to adjudication of these claims on 
the merits.

In April 2007, the Veteran failed to report for several VA 
examinations scheduled for the purpose of determining the current 
nature and severity of his service-connected disabilities.  A 
review of the record does not indicate if, or how, the Veteran 
was notified of these examinations.  Furthermore, in this case 
the content of such a notice is critical, as the pending claim 
relating to a mental disorder is a non-original claim.  The 
Veteran is advised of the importance of reporting to the 
rescheduled examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative appropriate VCAA notice on his 
reopened claim of service connection for an 
acquired psychiatric disability 
(characterized as a mental disorder).  A copy 
of the notice letter should be included in 
the claims file.

2.  Contact the Veteran and/or his service 
representative ask them to identify all VA 
and non-VA clinicians who have treated him 
for an acquired psychiatric disability, a 
back disorder, and/or for hepatitis C since 
his separation from active service.  Obtain 
all VA treatment records which have not been 
obtained already.  Once signed releases are 
received from the Veteran, obtain all private 
treatment records which have not been 
obtained already.  A copy of any response(s), 
to include a negative reply and any records 
obtained, should be included in the claims 
file and communicated to the Veteran.

3.  Then, reschedule the Veteran for 
appropriate examination(s) to determine the 
nature and etiology of his acquired 
psychiatric disability.  A copy of the 
examination notice letter should be included 
in the claims file.  The claims file must 
be provided to the examiner(s) for 
review.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) is 
asked to opine whether it is at least as 
likely as not that any acquired psychiatric 
disability, if diagnosed, is related to 
active service.  A complete rationale must be 
provided for any opinion(s) expressed.

4.  Schedule the Veteran for appropriate 
examination(s) to determine the nature and 
etiology of his claimed back disorder.  A 
copy of the examination notice letter should 
be included in the claims file.  The claims 
file must be provided to the examiner(s) 
for review.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) is 
asked to opine whether it is at least as 
likely as not that any back disorder, if 
diagnosed, is related to active service.  A 
complete rationale must be provided for any 
opinion(s) expressed.

5.  Schedule the Veteran for appropriate 
examination(s) to determine the nature and 
etiology of his claimed hepatitis C.  A copy 
of the examination notice letter should be 
included in the claims file.  The claims 
file must be provided to the examiner(s) 
for review.  The examiner(s) should obtain 
the Veteran's complete risk factors for 
hepatitis C, if possible.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it is 
at least as likely as not that hepatitis C, 
if diagnosed, is related to active service.  
A complete rationale must be provided for any 
opinion(s) expressed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


